OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
Hubo poca o ninguna cuestión en cuanto a que la canti-dad que se trató de obtener, le era debida al peticionario. La facultad del Contador para revisaf cuentas es, si es *385algo, mayor que la del Comisionado de Instrucción. Si en Axtmayer v. Kessinger, 32 D.P.R. 915, el peticionario tenía un remedio y el deber del demandado era ministerial, el mismo derecho sino mayor existía aquí y la obligación era del mismo modo ministerial. Aunque en él caso de Kes-singer yo hube de disentir, fué sólo por el fundamento de que el peticionario allí no había agotado sus remedios ad-ministrativos apelando al Gobernador.